FILED
                                                                 Sep 29 2017, 10:49 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jerry T. Drook                                             Curtis T. Hill, Jr.
Marion, Indiana                                            Attorney General of Indiana
                                                           Matthew B. Mackenzie
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Deangelo Evans,                                            September 29, 2017
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           27A02-1704-CR-826
        v.                                                 Appeal from the Grant Superior
                                                           Court
State of Indiana,                                          The Honorable Dana J.
Appellee-Plaintiff                                         Kenworthy, Judge
                                                           Trial Court Cause No.
                                                           27D02-1602-F4-8



Pyle, Judge.


                                  Statement of the Case
Deangelo Evans (“Evans”) appeals the sentence imposed after he pled guilty to

three counts of Level 4 felony operating a motor vehicle while intoxicated




Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017               Page 1 of 10
      causing death,1 one count of Level 6 felony operating a vehicle while

      intoxicated causing serious bodily injury,2 and one count of Level 6 felony

      criminal recklessness.3, 4 He specifically contends that his thirty-eight and one-

      half (38½) year aggregate sentence is inappropriate in light of the nature of the

      offenses and his character. Because we conclude that Evans’ sentence is not

      inappropriate, we affirm the judgment of the trial court.

[1]   We affirm.


                                                        Issue
                  The sole issue for our review is whether Evans’ sentence is
                  inappropriate.


                                                        Facts
[2]   At approximately 5:00 a.m. on February 21, 2016, seven Manchester University

      students were returning from a visit with friends at Ball State University when

      the front driver’s side tire blew out on their van while they were in the far-left

      northbound lane of I-69 in Grant County. The driver safely maneuvered the

      van to the left shoulder of the interstate and turned on the van’s hazard lights.




      1
          IND. CODE § 9-30-5-5.
      2
          I.C. § 9-30-5-4.
      3
          IND. CODE § 35-42-2-2.
      4
       Evans also pled guilty to three counts of Level 5 reckless homicide. See I.C. § 35-42-1-5. However, the trial
      court merged the reckless homicide counts with the operating a vehicle while intoxicated causing death
      counts.

      Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017                      Page 2 of 10
      The students then exited the van to stand in the median where they thought

      they would be safe while a few of them attempted to change the tire. The

      students included Kirubel Hailu (“Hailu”), Brook Dagnew (“Dagnew”), Nerad

      Mangai (“Mangai”), and Israel Timire (“Timire”), who were all exchange

      students from Africa.

[3]   About 30 minutes later, other drivers observed Evans driving erratically in the

      northbound lane of I-69 in Delaware and Grant Counties. He nearly struck two

      vehicles as he straddled the rumble strips, accelerated rapidly, passed vehicles

      while driving 70-85 miles per hour, and was “back and forth all over the road.”

      (Tr. 46). Shortly after two motorists called 911 to report Evans’ dangerous

      driving, Evans careened off the interstate and into the median at 70 miles per

      hour, striking and killing Hailu, Dagnew, and Mangai. The collision was so

      violent that Hailu’s left arm was severed. Dagnew was nearly torn apart at the

      waist and his intestines spilled out of his open gut. Several of the victims were

      also in a state of undress as a result of the impact. Timire was seriously injured

      in the collision.

[4]   Although Evans’ van suffered extensive damage, Evans was initially unaware

      of the accident and did not stop his vehicle until further down the interstate

      when he felt wind blowing through his broken windshield. When police

      officers interviewed Evans later that afternoon, he admitted that before the

      accident he had been at a party in Indianapolis and had consumed alcohol,

      smoked marijuana, and taken alprazolam. He did not remember that he had

      driven into the median of the interstate and denied seeing hazard lights on the

      Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 3 of 10
      students’ disabled van. He also claimed that he did not understand why the

      victims’ van was on the left side of the road and attempted to shift blame

      toward the victims instead of himself. Lab tests showed that Evans’ blood

      alcohol content was 0.119.

[5]   The State charged Evans with three counts of Level 4 felony operating a motor

      vehicle while intoxicated causing death, three counts of Level 5 felony reckless

      homicide, one count of Level 6 felony operating a vehicle while intoxicated

      causing serious bodily injury, and one count of Level 6 felony criminal

      recklessness. Evans pled guilty to all counts.


[6]   At the sentencing hearing, the evidence revealed that twenty-seven-year-old

      Evans had an extensive criminal history that included felony convictions in

      Illinois for possession of methamphetamine, possession of a controlled

      substance, aggravated or unlawful use of a weapon or vehicle, possession of a

      schedule I or II narcotic, and street gang contact while on parole. Evans also

      had probation and parole violations. At the time Evans committed the offenses

      in this case, he was violating the conditions of his Illinois parole by being

      present in Indiana without permission. In addition, Evans, who had never been

      employed, “broke into cars, stole, and gambled” for money. (App. Vol. 3 at

      12). He had sold marijuana in the past but explained that he did not make

      much money because he was “smoking all of the time.” (App. Vol. 3 at 12).

      According to Evans, he stayed high all day long; however, “if [his] parole

      officer told him he was going to ‘drop him’ on a urine screen then he would

      stop using.” (App. Vol. 3 at 12).

      Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 4 of 10
[7]   At the end of the sentencing hearing, the trial court summarized the evidence as

      it related to Evans’ character and the circumstances and the nature of the

      offenses as follows:


              [Evans’] statements in his presentence investigation interview
              indicated that he’s relied upon his family members and girlfriends
              to financially support him, that he has broken into cars, stolen
              and gambled for money. . . . [Evans] is 27 years of age and has
              never held legitimate employment. . . . [Evans] describes a
              current lifestyle of staying high all day long; however if his parole
              officer told him that he was going to drop him or give him a
              urine drug screen, [Evans] would stop using so he could pass that
              screen. . . . These statements indicate that [Evans] is able to
              control his use in a calculated effort to evade parole
              consequences. [Evans] was on parole in Illinois but living in
              Indiana. Again he was not supposed to even be here at the time
              of these crimes. . . . In sum, [Evans’] character and attitudes
              indicated that he has little interest in following the rules of
              community supervision and little motivation to take affirmative
              steps to improve his lifestyle. This pattern has been consistent
              from [Evans’] teenage years through the age of 27 years.
              Probation, parole, and short-term incarceration have all failed to
              motivate him to engage in law-abiding behavior. [Evans] poses a
              high risk of committing further criminal offenses if not
              incarcerated. . . . The Court also considers the circumstances of
              the crime particularly those circumstances that exceed the
              elements necessary to find him guilty of the crimes charged.
              First, he had a blood alcohol content of .119 and was also
              positive for marijuana and Alprazolam at the time of the crash.
              He chose to consume all of those substances in the hours before
              the crime at a time when he was on both parole and bond. He
              states he felt fine to drive, yet the defendant was observed prior to
              the crash driving in an erratic manner, at a high rate of speed,
              nearly sideswiping another vehicle and nearly rear-ending a semi
              prior to this crash. . . . The victims were on the side of the road
              due to a flat tire with their vehicle flashers on. The victims were
              standing outside their van in the median because they thought it
              would be safer than remaining inside it. [Evans] did not brake or
              attempt to avoid striking the victims with his vehicle. Instead, he
              struck them at a high rate of speed at least 70 miles per hour.

      Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 5 of 10
              The sheer velocity of [Evans’] vehicle threw the victims
              significant distance, dismembered one of them, and disrobed
              another. Following the crash [Evans] continued to drive and
              reported stopping farther down the road after he felt the wind
              from the broken window. When interviewing by, by police
              immediately after the crash, [Evans] denied driving into the
              median, denied that the victims’ vehicle had its flashers activated,
              repeatedly claimed he was not intoxicated, and shifted blame
              from himself to the victims because they were on the left side of
              the road instead of the right. . . . In fashioning an appropriate
              sentence, the Court also considers the impact of [Evans’] crimes
              on the victims and their families, and here, I cannot vocalize the
              magnitude of that impact. Three young international
              Manchester, Manchester University students died as a result of
              [Evans’] crimes. All were here from their native Africa in pursuit
              of a high quality education. All were excellent students, one
              even getting straight A+’s at college. [Hailu] was 19 years old,
              studying with a goal to become an innovative medical doctor
              who would build medical equipment to save lives and protect
              humanity. [Hailu] was his parents’ bonus baby. [Dagnew] was
              19 years old. He was studying to become a cardiac surgeon.
              [Dagnew’s] parents emptied their savings account to send him
              here to the United States to get a good education. [Mangai] was
              studying to become a neurosurgeon with a goal of establishing
              hospitals in the poorer African countries. She, too, was going to
              give back. The families of the deceased victims had to travel
              from Africa to collect the bodies of their children at great
              emotional and financial expense. The funeral costs to [Mangai’s]
              family alone was $30,000. The families express that [Evans] has
              sentenced them to a life of grief and loss. One described it as hell
              on earth. [Mangai’s] father suffers from physical symptoms as a
              result of his grief. The families of the deceased urged the Court
              to give [Evans] the maximum sentence under the law.

      (Tr. 86-92).

[8]   The trial court then sentenced Evans to eleven and one-half (11½) years for

      each Level 4 operating a motor vehicle while intoxicated causing death

      conviction and two (2) years each for the Level 6 felony operating a vehicle


      Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 6 of 10
       while intoxicated causing serious bodily injury and criminal recklessness

       convictions. The trial court ordered all of the sentences to run consecutively to

       each other for a total executed sentence of thirty-eight and one-half (38½) years.

       Evans now appeals his sentence.


                                                    Decision
[9]    Evans’ sole argument is that his thirty-eight and one-half-year aggregate

       sentence is inappropriate. Indiana Appellate Rule 7(B) provides that we may

       revise a sentence authorized by statute if, after due consideration of the trial

       court’s decision, we find that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender. The defendant bears the

       burden of persuading this Court that his sentence is inappropriate. Childress v.

       State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a sentence as

       inappropriate turns on the “culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


[10]   The Indiana Supreme Court has further explained that “[s]entencing is

       principally a discretionary function in which the trial court’s judgment should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

       2008). “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as




       Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 7 of 10
       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[11]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Here, Evans was convicted of three Level 4 felonies and two Level 6 felonies.

       The sentencing range for a Level 4 felony is between two and twelve years, with

       an advisory sentence of six years. See I.C. § 35-50-2-5.5. The sentencing range

       for a Level 6 felony is between six months and two and one-half years, with an

       advisory sentence of one year. I.C. § 35-50-2-7.


[12]   Here, the trial court sentenced Evans to eleven and one-half years for each of

       his Level 4 convictions and two years for each of his Level 6 felony convictions.

       The trial court ordered all of the sentences to run consecutively to each other for

       a total executed sentence of thirty-eight and one-half years. The maximum

       sentence would have been forty-one years.

[13]   With regard to the nature of the offenses, we note that Evans consumed

       alcohol, smoked marijuana, and ingested alprazolam before carelessly getting

       behind the wheel of a car to drive. Then, while driving with a blood alcohol

       content that was over the legal limit, Evans careened off the interstate and

       struck four stranded college students. Three of the students were dismembered,

       disrobed, and killed by the impact of the violent collision. Another student was

       seriously injured. Further, as the State correctly points out, “hours after the


       Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 8 of 10
       collision[,] when [Evans] was able to be interviewed by law enforcement

       officers, he had the audacity to shift responsibility for the accident from his own

       extraordinarily reckless actions to the victims, claiming they should not have

       stopped the van where they did and that he would have seen them if they had

       properly had the vehicle hazard lights on – which they in fact did.” (State’s Br.

       11).

[14]   With regard to the nature of Evans’ character, we note that he has never been

       legitimately employed and uses drugs daily. He is able to control his use in a

       calculated effort to avoid criminal consequences. Additionally, Evans has a

       criminal history that includes multiple felony convictions in Illinois, as well as

       probation and parole violations. At the time Evans committed the offenses in

       this case, he was violating his Illinois parole by being in Indiana without

       permission. Evans’ former contacts with the law have not caused him to reform

       himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind. Ct. App. 2009), trans.

       denied.


[15]   Evans has failed to meet his burden to persuade this Court that his thirty-eight

       and one-half-year aggregate sentence for his convictions for three counts of

       Level 4 felony operating a motor vehicle while intoxicated causing death, one

       count of Level 6 felony operating a vehicle while intoxicated causing serious

       bodily injury, and one count of Level 6 felony criminal recklessness is

       inappropriate.




       Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 9 of 10
[16]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 27A02-1704-CR-826 | September 29, 2017   Page 10 of 10